The plaintiff was denied certain unemployment benefits under G. L. c. 151A, after proceedings before the board of review in the Division of Employment Security (division). He filed a petition for review in the District Coujrt of Leominster, and the petition was subsequently dismissed on motidns of the defendants. The plaintiff appealed to this court. We have not reached the merits of the case. The full court heard arguments only on the division’s motion to dismiss the appeal. It is clear that the plaintiff has not properly taken his appeal in accordance with the requirements of G. L. c. 151A, § 42, and the rules of the District Courts established under the authority of that statute. In the circumstances of this case it was incumbent on the plaintiff to comply with Rule 140, pars. 1, 2 of the Dist. Mun. Cts. R. Civ. P. (1975), concerning the establishment of a report from a judge of the District Court in a review proceeding under c. 151A, § 42. He complied with neither part of the rule, and it is clear that no serious effort was made to comply with the rules.

Appeal dismissed.